Title: To George Washington from Colonel Henry Knox, 9 July 1776
From: Knox, Henry
To: Washington, George

 

N. York July 9th 1776

From a view of the present important contest with Great Britain it appears that the war is but in its infancy. To carry it on with vigour and success a well regulated and numerous body of Artillery will be necessary. The present number of officers and men of the Regiment of Artillery here are not sufficient for the posts in and round about this City. To supply this deficiency a number of men from the different Regiments have been drafted into the Artillery pro tempore; This is a present Remedy, but if the service should demand a few Companies of Artillery to be sent on Command it could not be comply’d with unless many posts were left entirely naked. For a variety of Extensive service more officers and men of this profession will be wanting. If it should be thought proper to raise another Battalion of Artillery upon the same plan as the present—it could be very easily effected, by taking the men lately drafted into the different Companies and forming seperate Companies or by taking some officers and men of Experience out of the present Companies and incorporating them with the new they would soon be fit for action.
The number of men drafted into the different Companies would form eight Companies of sixty men, Capt. Baumans lately rais’d would make nine. three Companies more would make up a Battalion of twelve Companies—Upon this plan the Continent would have eleven Companies and Sixty officers more than they now have, applying themselves to the particular Art of Gunnery and ready for any emergency.

Henry Knox
Colo. Regt. Artillery

